United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael D. Overman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0098
Issued: May 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 19, 2015 appellant, through counsel, filed a timely appeal of a May 22, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant established that her modified job duties caused an
aggravation of her accepted cervical and right upper extremity conditions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By order issued July 10, 2014,2 the
Board remanded the case for OWCP to combine claim File No. xxxxxx093 with the current
claim. The circumstances surrounding the Board’s prior order are incorporated herein by
reference with the relevant evidence set for the below.
On December 18, 2006 appellant, then a 50-year-old licensed practical nurse, filed an
occupational disease claim (Form CA-2) alleging that on December 14, 2006 she first realized
that her neck and back pain were due to her employment duties.3 She filed a second Form CA-2
alleging that on December 14, 2006 she first realized that her bilateral carpal tunnel syndrome
and right shoulder pinched nerve were caused or aggravated by her employment duties.4 OWCP
accepted the claims for right neck sprain, right shoulder, upper arm, and rotator cuff sprain, right
shoulder calcifying tendinitis, right shoulder impingement syndrome, and right median
neuropathy. Subsequently, it also accepted a recurrence of disability beginning May 18, 2010.
On March 9, 2011 appellant accepted an accommodated licensed practical nurse position.
By decision dated August 1, 2011, OWCP issued a loss of wage-earning capacity (LWEC)
decision in which it found that her actual earnings in her accommodated licensed practical nurse
position met or exceeded the current wages of the job she held when injured.
On October 24, 2011 appellant filed an occupational disease claim alleging that on
October 6, 2011 she first realized that her cervical sprain with right-sided radiculopathy, right
medial neuropathy, radial tunnel, and right rotator cuff tear had been aggravated by her duties in
the accommodated position she had performed since March 9, 2011 (OWCP File No.
xxxxxx523). She subsequently explained that from March 9 through April 22, 2011 she was
required to type and drag a computer from room to room. From April 22 through June 8, 2011
appellant was required to perform injections and computer input, and from June 8 through
October 6, 2011 she was required to write in an awkward position either sitting next to a
patient’s bed, or utilizing a small table next to the bed.
In a January 19, 2012 statement, appellant alleged that the employing establishment
failed to accommodate her restrictions and reassigned her on June 8, 2011 from the modified job
it provided under OWCP File No. xxxxxx093. After she was moved from her modified job to
one that required observing patients who were threats to themselves and/or others or at risk of
falling started experiencing tingling, stiffness, and burning in her neck, and bilateral upper back,
which radiated down into her hand and arm. As of September 28, 2011, appellant was also
required to sort mail where she experienced the same symptoms. Next, she alleged that the
employing establishment failed to provide her with ergonomic furniture needed to perform her

2

Docket No. 14-84 (issued July 10, 2014).

3

This was assigned claim File No. xxxxxxx093.

4

This was assigned claim File No. xxxxxx067. On April 15, 2010 OWCP combined claim File Nos. xxxxxx067
and xxxxxx093, with claim File No. xxxxxx093 as the master claim file.

2

job. Lastly, appellant contended that the repetitive motions involving her neck exacerbated her
cervical radiculopathy.
The record under claim File No. xxxxxx093 contains a functional capacity evaluation
report (FCE) dated October 28, 2011 detailing appellant’s work capabilities. The report noted
that appellant became symptomatic on her right side when performing repetitive and heavy
lifting tasks. Restrictions included occasional light fine manipulation and firm grasping, no
repetitive work, avoid frequent firm grasping, fine manipulation, and repetitive tasks, and under
10 pounds of lifting or carrying. Under physical demands, the report found that appellant was
capable of: up to six hours of sitting, standing, and walking; up to one hour of sitting, standing,
and walking at one time; occasional static position, rotational movements, flexing movements,
bending/stooping, squatting, crawling, climbing stairs, reaching above left shoulder level,
kneeling, and balance; no repetitive fine manipulation; occasional fine manipulation; no climbing
a ladder or reaching above the right shoulder; frequent extension movements. Lifting and
carrying restrictions of up to 10 to 24 pounds were also provided for the left and right hands.
The report concluded that appellant was capable of performing sedentary work requiring up to 10
pounds of carrying and/or lifting items and occasional walking/standing.
In March and April 2013, OWCP received reports covering the period October 6, 2011 to
April 26, 2013 from Dr. Scott M. Fried, a treating Board-certified osteopathic orthopedic
surgeon, diagnosed neuropathy, right brachial plexopathy/cervical radiculopathy, cervical
strain/sprain, long thoracic neuritis, and right shoulder capsulitis, partial rotator cuff tear, and
acromioclavicular joint synovitis.
In an October 6, 2011 report, Dr. Fried noted that appellant reported increased symptoms
and that she was having difficulty with her current job duties which required prolonged neck and
head flexion. He was concerned that the pushing and pulling of a cart as this type of activity
aggravated her injuries. Dr. Fried reported that appellant could perform brief and limited
computer work in an ergonomic environment. He also opined that she should avoid repetitive
activities and prolonged positioning. Dr. Fried recommended functional capacity testing to
determine appellant’s current limitations and capabilities.
On December 22, 2011 Dr. Fried noted that appellant was not working as the result of her
employment injuries. He reported that her last limited-duty job was a mobile computer position.
Dr. Fried expressed concerns with appellant using a computer in relation to it requiring
prolonged head flexion and positioning and using her arms pushing and pulling a cart. He
indicated that she remained disabled from working until an appropriate modified job was found
within her capabilities and restrictions.
In an April 22, 2013 report, Dr. Fried provided physical examination findings and
detailed appellant’s injury and treatment history from the October 28, 2009, the date he began
treating her. He reported that she returned to work on March 9, 2011 and on June 20, 2011 she
noted an aggravation of her symptoms. A physical examination was markedly positive and any
increased activities caused a flare up in appellant’s symptoms. On October 6, 2011 appellant
reported a significant flare up of her symptoms involving her arm, right neck, and plexus. At the
time of the flare up she was in a new modified job, which required frequent writing, prolonged
sitting, and pulling a cart with a laptop, which Dr. Fried opined aggravated her symptoms.

3

According to Dr. Fried, appellant’s condition continued to be markedly positive and she
continued to have symptom flare ups with any increased activity. He reviewed her statement,
noted that she requested voice activated software as an accommodation on several times, and
noted the different jobs and duties assigned to her. Dr. Fried reported that on September 20,
2011 appellant’s duties included filing paid invoices and processing mail, which involved
bending and “prolonged posture of the head and neck.” He also opined that her repetitive
computer activity aggravated her condition. Dr. Fried reported that appellant had accepted
employment injuries of right median neuropathy, carpal tunnel, cervical radiculopathy, and right
rotator cuff strain, and sprain, which were aggravated by her computer work, the lack of voiceactivated software to limit writing and keying activities, and nonergonomic seating. He also
opined that the work duties she was performing in her modified position were outside of the
restrictions noted in an October 2011 FCE.
In an April 25, 2013 addendum, Dr. Fried opined that as of October 6, 2011 appellant
was totally disabled from work due to the work injuries outlined in his prior report. He further
noted that the October 2011 FCE testing supported that her disability was due to her work
injuries and she was unable to perform her modified job duties.
By decision dated October 24, 2014, OWCP combined OWCP files as instructed by the
Board and found that the evidence from the combined files failed to establish appellant’s claim
that she sustained a new occupational injury. It found that the medical evidence of record failed
to explain how her modified employment duties aggravated the conditions accepted under prior
claims.
In an October 30, 2014 letter appellant’s counsel requested an oral hearing before an
OWCP hearing representative, which was held on March 27, 2015.
By decision dated May 22, 2015, the hearing representative affirmed the denial of
appellant’s claim. She found that none of the reports from Dr. Fried were sufficient to establish
that appellant’s diagnosed conditions had been aggravated by the job duties appellant performed
during the period March 9 to October 6, 2011.
LEGAL PRECEDENT
An LWEC decision is a determination that a specific amount of earnings, either actual
earnings or earnings from a selected position, represents a claimant’s ability to earn wages.5
Compensation for LWEC is based upon loss of the capacity to earn and not on actual wages
lost.6 Compensation payments are based on the wage-earning capacity determination, which
remains undisturbed until properly modified.7

5

5 U.S.C. § 8115(a); K.R., Docket No. 09-415 (issued February 24, 2010); Lee R. Sires, 23 ECAB 12, 14 (1971)
(the Board held that actual wages earned must be accepted as the measure of a wage-earning capacity in the absence
of evidence showing they do not fairly and reasonably represent the employee’s wage-earning capacity).
6

K.R., id.; Ernest Donelson, Sr., 35 ECAB 503, 505 (1984); Roy Matthew Lyon, 27 ECAB 186, 190 (1975).

7

See Sharon C. Clement, 55 ECAB 552, 557 (2004).

4

Modification of a standing LWEC determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated, or the original determination was erroneous.8
OWCP’s procedures provide that, if a formal LWEC decision has been issued, the rating should
be left in place unless the claimant requests resumption of compensation for total wage loss. In
this instance, the claims examiner will need to evaluate the request according to the customary
criteria for modifying a formal LWEC.9 The burden of proof is on the party attempting to show
a modification of LWEC determination.10
ANALYSIS
The Board finds that this case is not in posture for a decision.
OWCP accepted that appellant sustained neck sprain, right rotator cuff sprain, right
median neuropathy, right rotator cuff tendinopathy, and right shoulder impingement syndrome
and that she had been assigned a modified accommodated licensed practical nurse job under
File No. xxxxxx093. On August 1, 2011 it found that her earnings in her accommodated
licensed practical nurse position met or exceeded the current wages of the positon she held when
injured and fairly and reasonably represented her wage-earning capacity.
Appellant alleged on October 24, 2011 that her accepted cervical sprain with right-sided
radiculopathy, right medial neuropathy, radial tunnel, and right rotator cuff tear were aggravated
by the duties performed in the accommodated position. OWCP developed the evidence
submitted in support of the occupational disease claim, but denied the claim finding that the
record was devoid of any rationalized medical evidence explaining how her diagnosed conditions
had been caused or aggravated by duties of her modified position.
The Board has held that, when a wage-earning capacity determination has been issued
and appellant submits evidence with respect to disability for work, OWCP must evaluate the
evidence to determine if modification of wage-earning capacity is warranted, even if she has not
specifically requested modification of LWEC.11 Appellant is in fact requesting modification of
the wage-earning capacity determination, in that she is alleging that the duties of the federal
position, which purportedly represented her wage-earning capacity, aggravated her accepted
conditions. The decisions denying her October 24, 2011 occupational disease claim focused on
whether she had established that new duties caused aggravation of the accepted conditions. The
issue to be addressed, however, was whether appellant had established a worsening of her

8

Sue A. Sedgwick, 45 ECAB 211, 215-16 (1993); Elmer Strong, 17 ECAB 226, 228 (1965).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity
Decisions, Chapter 2.1501.4(a) (June 2013).
10

Selden H. Swartz, 55 ECAB 272, 278 (2004).

11

See generally, M.S., Docket No. 15-685 (issued June 12, 2015).

5

accepted conditions, such that she could no longer perform the duties of the LWEC position.12
OWCP’s procedures note that to establish modification of a wage-earning capacity determination
the medical evidence must demonstrate a worsening of the accepted condition without
intervening injury.13 The Board has previously found that, although a claimant requested total
disability compensation, appellant had not established entitlement to modification of an LWEC
determination if her disability increased from partial to total disability due to factors she
encountered in her private employment, and with her family, as these factors constituted
independent intervening cause.14
On remand, OWCP shall determine whether appellant has established total disability due
to aggravation of her accepted conditions such that her LWEC determination should be modified.
After such further development of the case record as OWCP deems necessary, a de novo decision
shall be issued.
CONCLUSION
The Board finds that this case is not in posture for a decision

12

In J.B., Docket No. 15-0726 (issued October 20, 2015) the Board reviewed whether an LWEC determination
should be modified. The Board framed the issue as whether appellant had submitted medical evidence sufficient to
establish that he was unable to perform the duties of his modified clerk position.
13

Supra note 9 at Chapter 2.1501(3) (June 2013).

14

See C.H., Docket No. 13-2179 (issued April 23, 2014); see also S.M., 58 ECAB 166 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 22, 2015 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: May 26, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

